EnviN, J.
The Attorney-General correctly concedes that the court erred in denying the motion in arrest of judgment.
Under G.S. 49-2, the neglect or the refusal of a parent to support his illegitimate child is not a crime unless it is willful. As a consequence, the State must both allege and prove a willful nonsupport in a prosecution under the statute. S. v. McDay, 232 N.C. 388, 61 S.E. 2d 86; S. v. Morgan, 226 N.C. 414, 38 S.E. 2d 166; S. v. Hayden, 224 N.C. 779, 32 S.E. 2d 333; S. v. Allen, 224 N.C. 530, 31 S.E. 2d 530. The criminal complaint underlying the warrant in the instant case does not charge the *744defendant with the essential element of willfulness. This omission renders the warrant fatally defective, and necessitates an arrest of the judgment. S. v. Morgan, supra; S. v. Vanderlip, 225 N.C. 610, 35 S.E. 2d 885; S. v. Moore, 220 N.C. 535, 17 S.E. 2d 660; S. v. Clarke, 220 N.C. 392, 17 S.E. 2d 468; S. v. McLamb, 214 N.C. 322, 199 S.E. 81; S. v. Tarlton, 208 N.C. 734, 182 S.E. 481.
Judgment arrested.